      Case 3:20-cv-05484-TKW-HTC Document 8 Filed 07/23/20 Page 1 of 4
                                                                             Page 1 of 4

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



KENT E. HOVIND,
PAUL JOHN HANSEN,
Trustee for Creation Science Evangelism,
       Plaintiffs,

v.                                                 Case No. 3:20cv5484-TKW-HTC

UNITED STATES OF AMERICA, et al.,

     Defendants.
__________________________/

                                       ORDER

      This matter is before the Court on Plaintiffs’ amended complaint, filed pro se

pursuant to 42 U.S.C. § 1983. ECF Doc. 7. Including attachments, the amended

complaint is fifty-six (56) pages long, which more than doubles the 25-page limit set

out in the local rules. See N.D. Fla. Loc. R. 5.7(B) (“A . . . complaint, together with

any memorandum, must not exceed 25 pages, unless the Court authorizes it”).

Therefore, Plaintiffs must file a second amended complaint that complies with this

requirement.

      Additionally, based on a cursory review of the amended complaint, the Court

has identified at least three (3) issues, which may result in a dismissal of Plaintiff’s
       Case 3:20-cv-05484-TKW-HTC Document 8 Filed 07/23/20 Page 2 of 4
                                                                                          Page 2 of 4

suit.1 Therefore, Plaintiffs should carefully review this Order and consider whether

they need to fix these potential deficiencies in their second amended complaint.

       First, Plaintiffs have named defendants who are immune from liability.

Specifically, District Judge Rodgers, the estate of a former federal prosecutor John

Atchison, and federal prosecutor Michelle Heldmyer are immune from liability for

actions taken (or not taken) as part of their duties in Hovind’s prior criminal

litigation. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (“judicial immunity is an

immunity from suit, not just from ultimate assessment of damages”) (citing Mitchell

v. Forsyth, 472 U.S. 511, 526 (1985)); Imbler v. Pachtman, 424 U.S. 409, 431 (1976)

(“in initiating a prosecution and in presenting the State’s case, the prosecutor is

immune from a civil suit for damages under § 1983”).

       Moreover, judicial immunity “applies even when the judge is accused of

acting maliciously and corruptly.” Pierson v. Ray, 386 U.S. 547, 554 (1967); Holt

v. Crist, 233 F. App'x 900, 903 (11th Cir. 2007) (“This immunity applies even when

the judge's acts are in error, malicious, or were in excess of his or her jurisdiction”).

Similarly, prosecutorial immunity applies even if the prosecutors knowingly allowed

false testimony. Holt, 233 F. App'x at 903 (“Immunity extends to charging a




1
 Plaintiffs should not read this order, however, as intending to provide a listing of all deficiencies
or potential deficiencies with Plaintiffs’ complaint. No such merit-based analysis has yet been
conducted by the Court.

Case No. 3:20cv5484-TKW-HTC
       Case 3:20-cv-05484-TKW-HTC Document 8 Filed 07/23/20 Page 3 of 4
                                                                                      Page 3 of 4

defendant without probable cause and to the knowing proffer of perjured testimony

and fabricated exhibits at trial”).

       Second, to the extent Plaintiffs take issue with Hovind’s 2006 conviction, their

claims may be barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994). Specifically,

Plaintiff asks this Court for his “conviction and sentence [to] be vacated in the

interests of justice.” Id. at 45. However, under Heck, if a judgment in favor of a

plaintiff on a § 1983 claim “would necessarily imply the invalidity of his conviction

or sentence[,] . . . the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” 2

       Third, Plaintiffs’ claims appear to stem from events that transpired more than

ten (10) years ago. ECF Doc. 7 at 7. A claim under 42 U.S.C. § 1983, however,

must be brought within four (4) years of when the action accrued. See Chappell v.

Rich, 340 F.3d 1279, 1283 (11th Cir. 2003) (“Florida’s four-year statute of

limitations applies to such claims of deprivation of rights under 42 U.S.C. §§ 1983

and 1985”).




2
  The Heck bar has been found applicable to former inmates as well as current prisoners. See
Vickers v. Donahue, 137 F. App'x 285, 289-90 (11th Cir. 2005) (implying that Heck bar applied
“despite the unavailability of habeas relief”); Lloyd v. Leeper, 2020 WL 1529767, at *8 (M.D. Fla.
Mar. 31, 2020) (applying Heck bar to former inmate’s suit); Williams v. Donald, 2007 WL
2345254, at *3 (M.D. Ga. Aug. 14, 2007) (unreported) (same); Raines v. State of Fla., 983 F. Supp.
1362, 1376 (N.D. Fla. 1997) (same).

Case No. 3:20cv5484-TKW-HTC
      Case 3:20-cv-05484-TKW-HTC Document 8 Filed 07/23/20 Page 4 of 4
                                                                            Page 4 of 4

      Accordingly, it is ORDERED:

      1.     Within fourteen (14) days of the date of this order, Plaintiffs shall file

one (1) copy of a complete second amended complaint. Pursuant to the Local Rules,

Plaintiffs should utilize this Court’s approved forms for filing their second amended

complaint. Since the Court previously sent these forms to the Plaintiffs, to the extent

additional copies are needed, Plaintiffs should consult the Court’s website at

www.flnd.uscourts.gov.

      2.     Upon receipt of the complete second amended complaint, the clerk shall

refer the second amended complaint to the undersigned chambers to determine

compliance with this order.

      3.     Plaintiffs’ failure to timely comply with this order may result in a

recommendation that this case be dismissed for failure to prosecute and comply with

an order of the Court.

       DONE AND ORDERED this 23rd day of July, 2020.

                                 /s/ Hope Thai Cannon
                                 HOPE THAI CANNON
                                 UNITED STATES MAGISTRATE JUDGE




Case No. 3:20cv5484-TKW-HTC
